Acknowledgment
The amendment filed on 10 June, 2021, responding to the Office Action mailed on 16 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-6, 9-11, 14-19, 21, 23-24 and 26-27 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 23 December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-11, 14-19, 21, 23-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1 wherein a width of the barrier layer is greater than that of the top electrode, and wherein the barrier layer directly contacts the active metal layer and the top electrode.
Claims 2-6, 9, 21 and 23 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 10, the prior art does not teach the device of claim 10 wherein a width of the barrier layer is less than a width of the metal layer.
Claims 11, 14 and 26 depend upon claim 10 and are allowable on that basis.
Regarding claim 15 the prior art does not teach the method of claim 15, wherein the patterning of the bottom and top electrode layers, the dielectric layer, the conductive barrier layer, and the metal layer comprises a planarization into the bottom and top electrode layers and the conductive barrier layer.
Claims 16-19 and 27 depend upon claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893